Per Curiam.
The plaintiff, a woman thirty-four years old, was injured in December, 1926, while riding in an auto bus, which came into collision with the defendants’ truck, on Broadway, in the city of Long Branch. The present suit was brought to recover compensation for the injuries sustained by her as the result of this collision. The trial resulted in a verdict in her favor, the jury awarding her $25,000. On the application of the defendants, the trial court allowed the present rule to show cause, and we are now asked to make that rule absolute upon the ground that the verdict is excessive.
The plaintiff’s testimony was that at the time of the accident she was employed as a housemaid, earning about $18 a week. She had previously been engaged also in keeping a boarding house, but this latter occupation had been given up by her some month or more before the date of the collision. There is no doubt that her injuries were serious, and to some extent permanent. It seems to us that, notwithstanding this fact, in view of the character of the work in which the plaintiff was engaged and the amount of her earnings from it, the award of the jury is plainly excessive. If she will consent to a reduction of the verdict to $20,000, she may enter judgment for that amount. Otherwise the rule to show cause will be made absolute.